                 2:21-cr-00264-MGB                   Date Filed 05/13/21               Entry Number 1            Page 1 of 16
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                     __________     South of
                                                                  District Carolina
                                                                             __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 2:21-cr-264
         5146 Ashley Phosphate Road, Unit 3120                               )
         North Charleston, South Carolina 29418                              )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See attached affidavit and Attachment A

located in the                                    District of              South Carolina              , there is now concealed (identify the
person or describe the property to be seized):
 See attached affidavit and Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        Title 18 United States Code,              Section 545: Unlawful importation of merchandise contrary to law
        Section(s) 545 and 2320(a)(1)
                                                  Section 2320: Trafficking of Counterfeit Goods or Services
          The application is based on these facts:
        SEE ATTACHED AFFIDAVIT


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached
                                                                             ached sheet.


                                                                                                      Applicant’s signature
                                                                                                                  signatur

                                                                                                        J. Shane Brim
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
   FHOOXODUWHOHSKRQH                                 (specify reliable electronic means).


Date:        $SULO
                                                                                                        Judge’s signature

City and state: Charleston, South Carolina                                        The Hon. Mary Gordon Baker, U.S. Magistrate Judge
                                                                                                      Printed name and title
  2:21-cr-00264-MGB        Date Filed 05/13/21     Entry Number 1       Page 2 of 16




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

IN THE MATTER OF THE APPLICATION                       )
FOR SEARCH WARRANT FOR                                 )          Number: 2:21-cr-264
5146 ASHLEY PHOSPHATE ROAD,
UNIT 3120                                              )
NORTH CHARLESTON, SC 29418                             )


    AFFIDAVIT IN SUPPORT OF APPLICATION UNDER RULE 41 FOR A
                       SEARCH WARRANT

       I, J. Shane Brim, being duly sworn, depose and state the following:

                  INTRODUCTION AND AGENT BACKGROUND

       1.        I am a Special Agent employed by the United States Department of

Homeland Security, Immigration and Customs Enforcement (ICE), Homeland Security

Investigations (HSI). Prior to March 1, 2003, I was employed by the Department of

Treasury, United States Customs Service, Office of Investigations. I have been employed

by these two agencies as a Special Agent since August 9, 2001. Prior to my tenure with

the federal government, I was employed as a police officer in Greensboro, North Carolina

for over three years. My primary responsibilities have included the investigation of

criminal violations of the Controlled Substances Act, (Title 21, United States Code,) the

Money Laundering Control Act (Title 18, United States Code), the Foreign Bank Secrecy

Act (Title 31, United States Code), and related offenses. I have also conducted and

participated in numerous criminal investigations involving the unlawful importation, into

the United States, of merchandise contrary to law (Title 18, United States Code, Section

545) and trafficking in counterfeit goods or services (Title 18, United States Code,

Section 2320).




                                               1
  2:21-cr-00264-MGB         Date Filed 05/13/21        Entry Number 1      Page 3 of 16




       2.      As an HSI Special Agent, I received extensive basic and advanced training

at the Federal Law Enforcement Training Center in Glynco, Georgia. This training

covered aspects of the importation of materials contrary to the laws of the United States

and related financial investigations specifically involving the acquisition and

concealment of illegal assets. I have obtained significant experience in the investigations

of these and a multitude of other matters during my tenure as a federal law enforcement

officer and have functioned in a variety of capacities to include but not limited to: a case

agent coordinating undercover activities and supervising confidential informants; a

surveillance agent observing and recording the movements of individuals involved in or

suspected of trafficking in drugs or other illicit contraband; and interviewing witnesses,

cooperating defendants, and/or informants regarding these illegal activities.       I have

further conducted or participated in the execution of numerous search and arrest warrants

in connection with the above-mentioned investigations.

       3.      The following facts are presented to support the issuance of a search

warrant for the commercial location(s) listed below:

               5146 Ashley Phosphate Road, Unit 3120, North Charleston, SC
               29418. (See Attachment A for a description of the premises to be
               searched.)

       4.    The information set forth in this Affidavit was obtained during the course of

this ongoing investigation by myself or has been provided to me directly or indirectly by

other law enforcement officers. Since this Affidavit is submitted solely for the purpose

of establishing probable cause to support the issuance of a search warrant for the

premises more fully described in Attachment A, I have not set forth all the facts and

circumstances known to me or to other investigators regarding this matter. Further, the




                                                 2
  2:21-cr-00264-MGB              Date Filed 05/13/21       Entry Number 1        Page 4 of 16




following information is known to me in my official capacity. Based on this information,

I have reason to believe that individuals associated with the aforementioned business

have committed one or more of the following violations of federal law: (1) the unlawful

importation of merchandise contrary to law in violation of Title 18, United States Code,

Section 545; and (2) the trafficking of counterfeit goods or services in violation of Title

18, United States Code, Section 2320.

                          OVERVIEW OF THE INVESTIGATION

       5.       In late October 2019, HSI Charleston identified a subject through a public

search of Facebook advertising new shoes, clothing, and accessories typically sold in

authorized retail stores, with trademark brands such as Nike, Jordan, Ugg, Polo and Ralph

Lauren. The Facebook profile was listed as “Jay Boss”. The introduction to “Jay Boss”

within the Facebook page showed CEO at Fly’n Foreign Apparel.                        Based on the

conversations    within    the     Facebook   page,       the   subject   received   orders   from

customers/followers, but also had items on hand sold within a storefront business identified

as “THA SPOT” located at 3316 Ashley Phosphate Road, #7, North Charleston, SC.

       6.        An open source query of Fly’n Foreign Apparel revealed a page on

www.aliveshoes.com advertising Fly’n Foreign sneakers by Joel WASHINGTON. An

online query of the South Carolina Department of Motor Vehicles (SCDMV) for

WASHINGTON revealed Handsome Joel WASHINGTON had a current address at 156

Meadow Wood Road, Summerville, SC. A SCDMV photo of WASHINGTON matched

that of the subject depicted in photographs of the Facebook profile “Jay Boss”. SCDMV

records show additional licensed drivers at 156 Meadow Wood Road include Nicole Latrice

Washington.




                                                      3
  2:21-cr-00264-MGB        Date Filed 05/13/21     Entry Number 1       Page 5 of 16




       7.     An online query of filings through the South Carolina Secretary of State

revealed WASHINGTON was the registered agent for ENUS ENTERPRISES LLC

(filing date of December 28, 2018) and H.J. WASHINGTON ENTERPRISES LLC

(filing date of November 15, 2010).

       8.     A query of the Automated Targeting System (ATS) revealed

approximately one hundred forty-two (142) mail shipments to 156 Meadow Wood Road,

Summerville, SC from countries including but not limited to Hong Kong and China

beginning on May 9, 2015 through January 7, 2020. The cargo description for the parcels

were generally listed as footwear, shoes, or sneakers. Of the one hundred forty-two

shipments to 156 Meadow Wood Road, the consignee breakdown was as follows: Joel

WASHINGTON (131), FLY’N FOREIGN APPAREL (6), H.J. WASHINGTON

ENTERPRISES (2), Nicole WASHINGTON (2), BUUR Retail (1).                    On multiple

shipments to WASHINGTON, the shipper was identified as THE SUNRAIN, FLYING

ASIA PACIFIC, JUSDA INTERNATIONAL, GUOXING HAO PUBLIC SERVICE,

and GUANGZHOU CHUANGHUANG GARMENT, known distributors of counterfeit

merchandise, specifically jerseys, shoes, and clothing with multiple seizures reported by

Customs and Border Protection (CBP).

       A.     NOVEMBER AND DECEMBER 2019 SURVEILLANCE AND
              UNDERCOVER PURCHASES.

       9.     On November 6, 2019 at 1346 hours, the Affiant conducted drive-by

surveillance of THA SPOT and observed a silver Chrysler sport utility vehicle backed up

to the business. Several minutes later a black male exited the business and entered the

silver sport utility. The vehicle exited the business complex parking area and traveled a

short distance before pulling into an apartment complex. The subject parked the sport



                                               4
    2:21-cr-00264-MGB            Date Filed 05/13/21          Entry Number 1           Page 6 of 16




utility vehicle and was last seen entering Apartment #2 located at 3485 Mountainbrook

Avenue, North Charleston, SC.             The Affiant was then able to observe the vehicle

displayed South Carolina license plate IWR864, registered on a 2008 Chrysler Aspen to

Sakenah Arkim Williams at the same Mountainbrook Avenue address. A query of

SCDMV for additional subjects at the same Mountainbrook address revealed Victor

Dwayne MACK as a resident.                 A review of MACK'S SCDMV driver’s license

photograph confirmed this was the same individual seen exiting THA SPOT and

operating the Chrysler.

        10.      On November 13, 2019, at 1548 hours, the Affiant conducted drive-by

surveillance of THA SPOT and observed the silver Chrysler Aspen and a light blue

BMW sport utility vehicle backed up directly in front of the business. Within minutes, a

black male identified as WASHINGTON exited the business and entered the BMW. The

BMW exited the parking lot and the Affiant observed the vehicle displayed South

Carolina license plate RVS464 registered to WASHINGTON.

        11.      On November 21, 2019, HSI Charleston utilizing an HSI undercover agent

(UCA), conducted an undercover (UC) purchase of suspected counterfeit apparel from

THA SPOT located at 3316 Ashley Phosphate Road, #7, North Charleston, SC. The

UCA purchased two youth Nike sweat suits/jumpsuits for approximately $100 in cash

($50 per outfit including pants and sweatshirt). The blue small suit and black extra-large

suit each contained a Nike tag listing the retail price as $179.00. Investigator Rick

Hawks, a representative of Blazer Investigations 1 specializing in Intellectual Property




1
  Blazer Investigations represents a variety of trademark and copyright holders, including, but not limited
to, Nike.


                                                         5
  2:21-cr-00264-MGB        Date Filed 05/13/21      Entry Number 1      Page 7 of 16




Right matters, later notified HSI that the Nike sweat suits purchased from THA SPOT

were counterfeit.

       12.     On November 26, 2019, the Affiant received a response pursuant to a

summons issued to Berkeley Electric Cooperative (BEC) for customer information

related to 156 Meadow Wood Road, Summerville, SC. BEC records revealed the address

was under the account name of Handsome Joel WASHINGTON with a connection date

of March 19, 2015.

       13.     On November 27, 2019, the Affiant received a response pursuant to a

summons issued to Dominion Energy for customer information related to 3316 Ashley

Phosphate Road, #7, North Charleston, SC.          THA SPOT located at 3316 Ashley

Phosphate Road, #7, North Charleston was an active Old Dominion account established

on June 5, 2019 under business customer, ENUS ENTERPRISES LLC.

       14.     On December 11, 2019, HSI Charleston utilizing an HSI undercover agent

(UCA), conducted an undercover (UC) purchase of suspected counterfeit Nike shoes

from THA SPOT located at 3316 Ashley Phosphate Road, #7, North Charleston, SC.

MACK took the UCA to the rear room after learning the UCA was interested in

purchasing shoes. MACK showed the UCA his entire on hand inventory which included:

Nike, Ugg, Timberland and Jordan. The UCA purchased a pair of Nike Air Barrage (size

11) for approximately $80 in cash.     The orange Nike box had a sticker listing the

suggested retail price as $250.00.   Investigator Rick Hawks later notified HSI that the

Nike shoes purchased from THA SPOT were counterfeit.




                                               6
  2:21-cr-00264-MGB        Date Filed 05/13/21     Entry Number 1      Page 8 of 16




       B.     JANUARY 16, 2020 SEARCH WARRANT AND POST-WARRANT
              INVESTIGATION.

       15.    On January 16, 2020, HSI Charleston executed a federal search warrant on

THA SPOT. At the time of the warrant, MACK was operating the business. A search of

the business yielded approximately $82,740.00 in counterfeit clothing, apparel, and

accessories. With the exception of two boxes of clothing from a local outfitter, no

authentic trademarked apparel was located within the business. MACK stated he and

WASHINGTON opened the storefront business in the Fall of 2019. MACK told agents

he had been selling apparel for years, previously selling to customers from his vehicle

merely through word of mouth before opening the store.        MACK denied receiving

apparel from foreign distributors and was unable to provide any specifics on

WASHINGTON’S distributors. Furthermore, MACK did not acknowledge or deny the

implication of selling counterfeit goods. MACK told agents he provided items to those

who couldn’t afford to buy the same items in a store. While speaking with MACK near

the front counter, the Affiant asked MACK the cost of the Versace belts that were laying

within close proximity to the Affiant and MACK. MACK replied that he sold the belts

for $30 apiece. MACK acknowledged that authentic Versace belts were sold at retail

price for $300-$400.

       16.    On several occasions in 2020, attempts to locate MACK were

unsuccessful at his previous address on Mountainbrook Avenue in North Charleston, SC.

A query of CLEAR records for Sakenah Williams who was last known to reside with

MACK revealed she had moved to an address in close proximity around July 2020 to

7546 Plantation Road, Apt 8, North Charleston, SC. On February 17, 2021, the Affiant

observed the Aspen previously operated by MACK departing from the aforementioned



                                               7
  2:21-cr-00264-MGB           Date Filed 05/13/21     Entry Number 1      Page 9 of 16




apartment. The vehicle traveled directly to the Extra Space Storage located at 5146

Ashley Phosphate Road, North Charleston, SC. The Affiant was unable to see the driver

exit the vehicle, but shortly thereafter, MACK was observed walking from inside the

storage facility. MACK was carrying a large bag before placing it in the backseat of the

vehicle on the driver’s side. MACK sat inside the car briefly before exiting once again

while talking on a cellular phone. MACK walked back inside the facility and was

observed getting into the elevator. Minutes later, MACK once again exited the facility

with an additional bag before also placing it into the rear of the vehicle before returning

to his residence.

        17.       On February 26, 2021, HSI Charleston agents initiated surveillance at and

around the residence of MACK.           Agents observed the Aspen depart the residence

occupied solely by MACK. The vehicle traveled directly to the Extra Space Storage

located at 5146 Ashley Phosphate Road, North Charleston, SC. On numerous occasions

this day, agents observed MACK exit the storage facility carrying a black plastic

shopping bag. MACK would then enter the Aspen and travel directly to the nearby Shell

gas station located at 8410 Dorchester Road, North Charleston, SC. MACK would then

meet individuals in the pump area of the gas station whereby an exchange would occur

between MACK and the unknown parties. On one such occasion after the exchange took

place, the unknown male who had received items from MACK was observed holding up

several shirts.

        18.       A query of ATS for additional shipments received following the federal

search warrant revealed an additional sixty-three (63) mail shipments to WASHINGTON

or subjects believed to be associated with WASHINGTON from countries including but




                                                  8
 2:21-cr-00264-MGB        Date Filed 05/13/21      Entry Number 1      Page 10 of 16




not limited to China from January 20, 2020 to March 2, 2021. The cargo description for

the parcels were again listed as shoes, track suits, or jackets.     Of the sixty-three

shipments, twelve were shipped to Joel WASHINGTON at 156 Meadow Wood Road,

one to Nicole WASHINGTON at 156 Meadow Wood Road, five to Kareama MYERS at

156 Meadow Wood, six to Joel WASHINGTON at 325 Marymeade Drive, Apt 420,

Summerville, SC, and thirty-nine to Nicole WASHINGTON at 5127 Morrow Lane,

Summerville, SC. Shippers were identified as THE SUNRAIN, SMOT, and LI JUN,

known distributors of counterfeit merchandise with multiple seizures reported by CBP.

       C.     EXTRA SPACE STORAGE.

       19.    On March 4, 2021, the Affiant served a Summons to Extra Space Storage

located at 5146 Ashley Phosphate Road, North Charleston, SC for records related to past

or current rental agreements by MACK or WASHINGTON at the facility. On March 8,

2021, Extra Space Storage advised they were prepared to provide documentation related

to the requested storage records. On March 8, 2021, at approximately 1008 hours, the

Affiant arrived at the Extra Space Storage to retrieve the documentation. When the

Affiant arrived, he noticed MACK’S vehicle parked outside the location and decided to

return later in the day. On March 8, 2021 at approximately 1523 hours, the Affiant once

again returned to the facility and observed MACK’S vehicle again parked outside the

storage facility. After observing MACK’S vehicle, the Affiant spoke with personnel at

the storage facility who stated the white Dodge Durango parked beside MACK’S vehicle

was being operated by the person he/she knew as MACK’S partner. At approximately

1606 hours, the Affiant observed a male subject walk from inside the facility to the

Durango, while holding a black bag that contained a box similar to that of a shoe box.




                                               9
 2:21-cr-00264-MGB          Date Filed 05/13/21       Entry Number 1    Page 11 of 16




The Affiant then identified the subject who personnel at the storage facility knew as

MACK’S partner was in fact WASHINGTON. MACK was next observed walking from

inside the unit while talking on a cellular phone in the parking lot.

       20.     At approximately 1609 hours, the Durango exited the storage unit and

traveled directly to the same nearby Shell gas station as MACK had done on previous

occasions when meeting customers.            The Durango pulled up to a pump and

WASHINGTON remained in the vehicle the entire time. The vehicle displayed Ohio

license plate GMQ5676, registered on a 2020 Dodge to PV Holding Corp at 3801

International Gateway, Columbus, OH.         At approximately 1613 hours, the Durango

exited the Shell and traveled directly back to the storage unit. The Durango remained

stationary for only one minute before departing toward Ashley Phosphate. The Durango

exited the area with an unknown direction of travel. The Durango ultimately returned to

the storage unit at approximately 1623 hours. WASHINGTON exited the Durango

carrying a black bag and reentered the storage units. At approximately 1659 hours,

MACK walked from the storage unit, entered the Aspen, and traveled to the Shell gas

station. The Affiant observed an unidentified black male walk from a black Ford Focus

before retrieving a bag from the Aspen driven by MACK. MACK then exited the Shell

and traveled back to the storage unit.

       21.     On March 10, 2021, the Affiant received records related to the rental of

two units within the facility. The first unit (1153) is a 10x10 climate-controlled unit on

the main floor and the second unit (3188) is a 10x25 climate-controlled unit on the third

floor that is accessed by elevator. Unit 1153 has been rented since May 29, 2020, while

Unit 3188 has been rented since April 29, 2020. The biographical data listed MACK of




                                                 10
 2:21-cr-00264-MGB        Date Filed 05/13/21      Entry Number 1      Page 12 of 16




3485 Mountainbrook Avenue, Apt 2, North Charleston, SC on the rental records for both

units. The rental price for Unit 1153 is $97 per month and Unit 3188 is $210 per month.

According to Extra Space Storage, MACK always paid with cash.

         22.   Personnel at the Extra Space Storage further informed the Affiant that

MACK would be at the unit daily. In fact, MACK would come and go multiple times a

day during operating hours and was likely the most seen patron at the facility. Personnel

stated they have only seen MACK around what was described as his “personal” unit

(1153) on one or two occasions. MACK frequented unit 3188 the most. Personnel

provided that unit 3188 was filled with boxes of shoes and shirts and had the appearance

of a business being operated by MACK from within the unit. MACK was often observed

sitting in a chair within the unit, organizing merchandise, and/or talking on a cellular

phone.    Furthermore, MACK was cautious about who walked by the unit and told

personnel he was glad the unit was somewhat secluded near the rear from other patrons at

the facility. Personnel further stated that MACK’S “partner” visited unit 3188 at least

several times a week, but he was present much less frequently than MACK.

         23.   On March 24, 2021, the Affiant received a response pursuant to a

Summons issued to Avis Budget Group related to the rental of the white Dodge Durango

observed at the storage facility on March 8th. Rental agreement records revealed the

vehicle was assigned to Joel WASHINGTON of 156 Meadow Wood Road, Summerville,

SC. The vehicle was checked out on February 8, 2021 and returned on March 9, 2021.

         24.   On April 2, 2021, the Affiant reviewed exterior surveillance footage

located near the entrance of Extra Space Storage located at 5146 Ashley Phosphate Road,

North Charleston, SC showing MACK and WASHINGTON unloading boxes from




                                              11
 2:21-cr-00264-MGB         Date Filed 05/13/21       Entry Number 1      Page 13 of 16




vehicles before taking them inside the storage facility. The surveillance footage does not

evidence which unit the boxes are stored in. At approximately 2017 hours, footage shows

MACK operating the Aspen back up to the main entrance doors to the storage facility. A

black sedan is next observed backing up to the main entrance doors to the storage facility.

WASHINGTON is then observed exiting the sedan displaying Florida license plate

NGEV87, registered on a 2019 Chevrolet Impala to Hertz Vehicles LLC of 5400 Butler

National Drive, Orlando, FL. MACK and WASHINGTON then remove four (4) large

cardboard boxes from the rear of the sedan before placing them on a hand truck/dolly and

taking them inside the facility. The four boxes were seemingly identical in size and

characteristics to those seized in 2020 that contained counterfeit goods from the store

operated by WASHINGTON and MACK.

       25. On April 27, 2021, the Affiant was contacted by personnel at the Extra Space

Storage facility who advised that MACK had requested a transfer from unit 3188 to a

smaller unit. According to facility personnel, MACK told them that he and his partner

had mutually decided to work separately. A storage unit transfer was accomplished for

MACK from unit 3188 to unit 3120, a 10x10 interior unit located on the third floor.

Facility personnel informed the Affiant that the rental cost of unit 3120 is $132 per

month. As a result, MACK has received a partial credit for the prorated price from unit

3188. Access to unit 3188 remains valid to MACK through April 30, 2021. As a result,

the Affiant believes counterfeit goods pertaining to MACK will be present in unit 3188

until April 30, 2021.

       26. MACK advised Extra Space Storage personnel that he would be moving his

portion of the merchandise from unit 3188 to unit 3120. Extra Space Storage personnel




                                                12
 2:21-cr-00264-MGB         Date Filed 05/13/21      Entry Number 1       Page 14 of 16




advised the Affiant that they have observed MACK moving some items from unit 3188 to

unit 3120. Extra Space Storage personnel further observed MACK taking boxes similar

in appearance to shoe boxes from the Chrysler Aspen up to unit 3120. On April 27,

2020, at approximately 1540 hours, the Affiant arrived at the storage facility and

observed the Chrysler Aspen parked outside. Minutes later, MACK exited the storage

facility with a black bag before placing it in the rear of the vehicle. After a brief

conversation on his cellular phone, MACK entered the vehicle and exited the parking lot

towards Dorchester Road.

                   BACKGROUND REGARDING SEIZURE OF
                      ELECTRONIC STORAGE DEVICES

       27.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

              a.     Electronic Storage Device: electronic storage devices include any

                     device capable of electronic data storage which is defined as

                     storage that requires electrical power to store and retrieve that data.

                     Electronic storage devices include but are not limited to the

                     following:

                     1.      Computers and computer storage devices including hard

                             drives, diskettes, laser disks, multimedia cards, and others

                             which may store the equivalent of thousands of pages of

                             information.

                     2.      Wireless telephones and other mobile devices such as

                             tablets including popular devices such as iPads, Galaxy

                             Tablets, and others with capabilities of storing names and



                                               13
 2:21-cr-00264-MGB         Date Filed 05/13/21       Entry Number 1      Page 15 of 16




                              phone numbers in electronic “address books;” sending,

                              receiving, and storing text messages and e-mail; taking,

                              sending, receiving, and storing still photographs and

                              moving video; storing and playing back audio files; storing

                              dates, appointments, and other information on personal

                              calendars; and accessing and downloading information

                              from the Internet.

       28.     Based on my knowledge, training, and experience, I know that electronic

storage devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device

and can sometimes be recovered with forensics tools. WASHINGTON and MACK

utilize social media downloads, posts, and text messages as a platform to advertise

suspected counterfeit shoes, clothing, and other accessories. Pictures and videos of the

clothing and accessories are taken by WASHINGTON and MACK and/or downloaded

from the internet and posted within WASHINGTON’S Facebook accounts. Furthermore,

MACK utilizes instant messaging through the electronic device or an application within

the device to communicate with customers in the sale of counterfeit merchandise. These

postings and messages are solely and specifically carried out through the use of electronic

storage devices.

                                    CONCLUSION

       29.     Based on the foregoing, it is my belief that probable cause exists for the

issuance of a search warrant to search the premises described in Attachment A for the

items set forth in Attachment B.




                                                14
 2:21-cr-00264-MGB        Date Filed 05/13/21     Entry Number 1     Page 16 of 16




       30.    This affidavit has been reviewed by Assistant United States Attorney Amy

F. Bower.

                                   ______________________________________
                                   J. Shane Brim
                                   Special Agent
                                   Homeland Security Investigations


SWORN TO ME VIA
TELEPHONE OR OTHER RELIABLE ELECRONIC
MEANS AND SIGNED BY ME PURSUANT TO
FED. R. CRIM. P. 41 AND 4(D) OR 41(D)(3), AS APPLICABLE


This 28th      day of    April     , 2021
Charleston, South Carolina

____________________________
THE HONORABLE MARY GORDON BAKER
United States Magistrate Judge




                                             15
